


EXHIBIT 10.2




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Agreement is between Larry Renfro (“Executive”) and United HealthCare
Services, Inc. (“UnitedHealth Group”), and is effective as of December 1, 2014
(the “Effective Date”). This Agreement’s purposes are to set forth certain terms
of Executive’s employment by UnitedHealth Group or one of its affiliates and to
protect UnitedHealth Group’s knowledge, expertise, customer relationships, and
confidential information. Unless the context otherwise requires, “UnitedHealth
Group” includes all its affiliated entities. This Agreement amends and restates
the Employment Agreement and the Amended and Restated Employment Agreements
between Executive and UnitedHealth Group previously executed by the parties on
January 20, 2009, October 25, 2011, and March 26, 2012 respectively, and is
effective as of the Effective Date.    
1.    Employment and Duties.
A.
Employment.    UnitedHealth Group hereby employs Executive, and Executive
accepts employment, under this Agreement’s terms.

B.
Title and Duties. Executive will be employed as the Vice Chairman of
UnitedHealth Group and Chief Executive Officer of Optum and will report to
Stephen Hemsley, Chief Executive Officer of UnitedHealth Group or the
UnitedHealth Group Board of Directors. Executive will perform such duties, and
exercise such supervision and control as are commonly associated with
Executive’s position, as well as perform such other duties as are reasonably
assigned to Executive. Executive will devote substantially all of Executive’s
business time and energy to Executive’s duties. Executive will maintain
operations in Executive’s area of responsibility, and promote and encourage
compliance with applicable law and UnitedHealth Group’s Code of Conduct.
Executive is subject to all of UnitedHealth Group’s employment policies and
procedures (except as specifically superseded by this Agreement).

2.     Compensation and Benefits.
A.
Base Salary. Executive’s annual base salary will be $1,100,000, payable
according to UnitedHealth Group’s regular payroll schedule. Periodic adjustments
to Executive’s base salary may be made in UnitedHealth Group’s sole discretion.

B.
Incentive Compensation. Executive will be eligible to participate in
UnitedHealth Group’s incentive compensation plans in UnitedHealth Group’s
discretion and in accordance with the plans’ terms and conditions. Executive’s
target bonus potential under UnitedHealth Group’s Executive Incentive Plan for
the annual cash incentive will be 185% of annual base salary and for the
long-term cash incentive will be






--------------------------------------------------------------------------------




50% of annual base salary, subject to periodic adjustments in UnitedHealth
Group’s discretion.
C.
Employee Benefits. Executive will be eligible to participate in UnitedHealth
Group’s employee welfare, retirement, and other benefit plans on the same basis
as other similarly situated executives, in accordance with the terms of the
plans. Executive will be eligible for Paid Time Off in accordance with
UnitedHealth Group’s policies. UnitedHealth Group reserves the right to amend or
discontinue any plan or policy at any time in its sole discretion. To
supplement standard UnitedHealth Group-paid life and disability
coverages, UnitedHealth Group also will provide Executive with additional group
term life insurance coverage of $2 million, as well as additional long-term
disability coverage to the extent that Executive's annual base earnings exceed
$700,000.  UnitedHealth Group shall bear the expense of the supplemental life
and disability coverage and shall annually report the imputed income associated
with the coverages on Executive's Form W-2, with no gross-up for taxes. 

During the Employment Period, Executive may use UnitedHealth Group’s aircraft
for reasonable non-business use, provided that such use does not interfere with
bona-fide business of UnitedHealth Group, and provided, further, that Executive
shall personally reimburse UnitedHealth Group for the full incremental costs
associated with such non-business use as determined by laws and regulations of
the Securities and Exchange Commission, and such reimbursement complies with
applicable Federal Aviation Administration rules and regulations. Executive will
be responsible for any taxable income recognized by him in connection with the
personal use of private aircraft and shall not be entitled to any tax gross up
payments or other reimbursements with respect thereto.
3.     Term and Termination.
A.
Term. This Agreement’s term begins on December 1, 2014 and ends on November 30,
2017 (“Employment Period”), unless sooner terminated under Section 3.B. If both
parties consent in writing no later than 60 days prior to the end of the
Employment Period, this Agreement shall be extended for an additional two-year
period commencing on December 1, 2017 (“Additional Employment Period”).

B.     Termination.
i.
By Mutual Agreement. The parties may terminate Executive’s employment and this
Agreement at any time by mutual agreement.

ii.
By UnitedHealth Group without Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment without Cause upon 90 days’ prior written
notice.




-2-

--------------------------------------------------------------------------------




iii.
By UnitedHealth Group with Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment at any time for Cause. “Cause” means
Executive’s (a) material failure to follow UnitedHealth Group’s reasonable
direction by the Chief Executive Officer of UnitedHealth Group or the
UnitedHealth Group Board of Directors or to perform any duties reasonably
required on material matters, (b) material violation of, or failure to act upon
or report known or suspected violations of, UnitedHealth Group’s Code of
Conduct, (c) conviction of any felony, (d) commission of any criminal,
fraudulent, or dishonest act in connection with Executive’s employment, (e)
material breach of this Agreement, or (f) conduct that is materially detrimental
to UnitedHealth Group’s interests. UnitedHealth Group will, within 120 days of
discovery of the conduct, give Executive written notice specifying the conduct
constituting Cause in reasonable detail and Executive will have 60 days to
remedy such conduct, if such conduct is reasonably capable of being remedied. In
any instance where the Company may have grounds for Cause, failure by the
Company to provide written notice of the grounds for Cause within 120 days of
discovery shall be a waiver of its right to assert the subject conduct as a
basis for termination for Cause.

iv.
By Executive without Good Reason. Executive may terminate this Agreement and
Executive’s employment at any time for any reason, including due to Executive’s
retirement. Termination without Good Reason will not be a basis for Severance
Benefits.

v.
By Executive for Good Reason. Executive may terminate this Agreement and
Executive’s employment for Good Reason, as defined below. Executive must give
UnitedHealth Group written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days of becoming aware of
such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good Reason are reasonably capable of being
remedied, UnitedHealth Group will have 60 days to remedy such circumstances.
“Good Reason” will exist if, without Executive’s consent, UnitedHealth Group:
(a) reduces Executive’s base salary or target bonus percentage other than in
connection with a general reduction affecting a group of similarly situated
senior executives; (b) moves Executive’s primary work location more than 50
miles from Boston, Massachusetts or another location agreed upon by Executive
and UnitedHealth Group, which is a substantative location of operations for
Optum; (c) makes changes so that Executive no longer holds the position of Vice
Chair of UnitedHealth Group and Chief Executive Officer of Optum or another
position with equivalent or greater responsibilities, duties and standing; or
(d) changes to Executive’s reporting relationship that results in Executive not
reporting to Stephen




-3-

--------------------------------------------------------------------------------




Hemsley, Chief Executive Officer of UnitedHealth Group or the UnitedHealth Group
Board of Directors.
vi.
Due to Executive’s Death or Disability. This Agreement and Executive’s
employment will terminate automatically if Executive dies. The termination date
will be the date of Executive’s death. UnitedHealth Group may terminate this
Agreement and Executive’s employment due to Executive’s disability that renders
Executive incapable of performing the essential functions of Executive’s job,
with or without reasonable accommodation. Executive will not be entitled to
Severance Benefits under Section 4 in the event of termination due to
Executive’s death or disability.

vii.
Payment on Termination. The Company shall pay Executive all salary and any
incentive or other bonus earned but not yet paid as of Executive’s termination
date. The Company shall reimburse Executive for all reasonable and approved
business expenses incurred by Executive prior to Executive’s termination date,
subject to limitations set out in Section 409A of the Internal Revenue Code of
1986 and its accompanying regulations (“Section 409A”).

4.
Severance Benefits.

A.
Circumstances under Which Severance Benefits Payable. Executive will be entitled
to Severance Benefits only if Executive’s employment is terminated by
UnitedHealth Group without Cause or if Executive terminates employment for Good
Reason during the Employment Period or Additional Employment Period, as
applicable. For purposes of clarity, Executive will not be entitled to Severance
Benefits if Executive does not agree to renew this Agreement at the end of the
Employment Period as provided under Section 3.A., or if Executive is employed at
the end of the Additional Employment Period. Executive will be considered to
have experienced a termination of employment as of the date that the facts and
circumstances indicate that it is reasonably anticipated that Executive will
provide no further services after such date or that the level of bona fide
services that Executive is expected to perform permanently decreases to no more
than 20% of the average level of bona fide services that Executive performed
over the immediately preceding 36-month period. Whether Executive has had a
termination of employment will be determined in a manner consistent with the
definition of “separation from service” under Section 409A. A termination of
employment will mean a “separation from service” and will be referred to herein
as a “Termination”. The Severance Benefits in this Agreement are in lieu of any
payments or benefits to which Executive otherwise might be entitled under any
UnitedHealth Group severance plan or program.




-4-

--------------------------------------------------------------------------------




B.
Severance Benefits. Subject to Section 4.D, Executive shall be entitled to the
following Severance Benefits if Executive’s employment terminates under the
circumstances described in Section 4.A above:

(1) Two times Executive’s annualized base salary as of Executive’s termination
date, plus two times the average of the total of any bonus or incentive
compensation paid or payable to Executive for the two most recent calendar years
(excluding equity-related awards, payments under any long-term or similar
benefit plan, or any other special or one-time bonus or incentive compensation
payments).
(2) $12,000 lump sum payment to offset costs of COBRA which amount will be paid
within 60 days following Termination.
(3) Outplacement services consistent with those provided to similarly situated
executives provided by an outplacement firm selected by UnitedHealth Group.
C.
Timing of Payments. The Severance Benefits in Sections 4.B.(1)-(2) will be paid
out, minus applicable deductions, including deductions for tax withholding, in
equal bi-weekly payments on the regular payroll cycle over the 12-month period
following Executive’s Termination. Commencement of payments shall begin on the
first payroll date that occurs in the month that begins 60 days after the date
of Executive’s Termination (the “Starting Date”), provided that Executive has
satisfied the requirement in Section 4.D. The first payment on the Starting Date
shall include those payments that would have been previously paid if the
payments of the severance compensation had begun on the first payroll date
following the date of Executive’s Termination. Executive’s entitlement to the
payments of the severance compensation described in Section 4.B shall be treated
as the entitlement to a series of separate payments for purposes of Section
409A. If Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to procedures adopted by UnitedHealth Group) at the time
of Executive’s Termination and any amount that would be paid to Executive during
the six-month period following Termination constitutes deferred compensation
(within the meaning of Section 409A), such amount shall not be paid to Executive
until the later of (i) six months after the date of Executive’s Separation from
Service, and (ii) the payment date or commencement date specified in this
Agreement for such payment(s). On the first regular payroll date following the
expiration of such six-month period (or if Executive dies during the 6-month
period, the first payroll date following the death), all payments that were
delayed pursuant to the preceding sentence shall be paid to Executive in a
single lump sum and thereafter all payments shall be made as if there had been
no such delay. All Severance Benefits described in Section 4.B shall be paid by,
and no further severance compensation shall be paid or payable after December 31
of the second calendar year in which Executive’s Termination occurs.




-5-

--------------------------------------------------------------------------------




D.
Separation Agreement and Release Required. In order to receive any Severance
Benefits under this Agreement, Executive must timely sign a separation agreement
and release of claims in a form substantially similar to the one provided to
Executive at the time this agreement is executed. UnitedHealth Group shall
provide to Executive a form of separation agreement and release of claims no
later than three (3) days following Executive’s date of Termination. Executive
must execute and deliver the separation agreement and release of claims within
fifty (50) days after Executive’s date of Termination. If Executive does not
timely execute and deliver to UnitedHealth Group such severance agreement and
release, or if Executive does so, but then revokes it if permitted by and within
the time required by applicable law, UnitedHealth Group will have no obligation
to pay severance compensation to Executive.

5.    Property Rights, Confidentiality, Non-Disparagement, and Restrictive
Covenants.
A.
UnitedHealth Group’s Property.

i.
Assignment of Property Rights. Executive must promptly disclose in writing to
UnitedHealth Group all inventions, discoveries, processes, procedures, methods
and works of authorship, whether or not patentable or copyrightable, that
Executive alone or jointly conceives, makes, discovers, writes or creates,
during working hours or on Executive’s own time, during this Agreement’s term
(the “Works”). Executive hereby assigns to UnitedHealth Group all Executive’s
rights, including copyrights and patent rights, to all Works. Executive must
assist UnitedHealth Group as it reasonably requires to perfect, protect, and use
its rights to the Works. This provision does not apply to any Work for which no
UnitedHealth Group equipment, supplies, facility or trade secret information was
used and: (1) which does not relate directly to UnitedHealth Group’s business or
actual or demonstrably anticipated research or development, or (2) which does
not result from any work performed for UnitedHealth Group.

ii.
No Removal of Property. Executive may not remove from UnitedHealth Group’s
premises any UnitedHealth Group records, documents, data or other property, in
either original or duplicate form, except as necessary in the ordinary course of
UnitedHealth Group’s business.

iii.
Return of Property. Executive must immediately deliver to UnitedHealth Group,
upon termination of employment, or at any other time at UnitedHealth Group’s
request, all UnitedHealth Group property, including records, documents, data,
and equipment, and all copies of any such property, including any records or
data Executive prepared during employment.

B.
Confidential Information. Executive will be given access to and provided with
sensitive, confidential, proprietary and trade secret information (“Confidential











    

-6-

--------------------------------------------------------------------------------




Information”) in the course of Executive’s employment. Examples of Confidential
Information include: inventions; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; customer lists and information; and supplier and vendor lists and
information. Executive agrees not to disclose or use Confidential Information,
either during or after Executive’s employment with UnitedHealth Group, except as
necessary to perform Executive’s UnitedHealth Group duties or as UnitedHealth
Group may consent in writing. This Agreement does not restrict use or disclosure
of publicly available information or information: (i) that Executive obtained
from a source other than UnitedHealth Group before becoming employed by
UnitedHealth Group; or (ii) that Executive received from a source outside
UnitedHealth Group without an obligation of confidentiality.
C.
Non-Disparagement. Executive agrees not to criticize, make any negative comments
or otherwise disparage UnitedHealth Group or those associated with it, whether
orally, in writing or otherwise, directly or by implication, to any person or
entity, including UnitedHealth Group customers and agents.

D.
Restrictive Covenants. Executive agrees to the restrictive covenants in this
Section in consideration of Executive’s employment and UnitedHealth Group’s
promises in this Agreement, including providing Executive access to Confidential
Information. The restrictive covenants in this Section apply during Executive’s
employment and for 24 months following termination of employment for any reason.
Executive agrees that he will not, without UnitedHealth Group's prior written
consent, directly or indirectly, for Executive or for any other person or
entity, as agent, employee, officer, director, consultant, owner, principal,
partner or shareholder, or in any other individual or representative
capacity:    

i.
Customer Solicitation: Executive will not solicit any business competitive with
UnitedHealth Group from any person or entity who (a) was a UnitedHealth Group
provider or customer within the 12 months before Executive’s employment
termination and with whom Executive had contact to further UnitedHealth Group’s
business, or for whom Executive provided services or supervised employees who
provided those services, or (b) was a prospective provider or customer
UnitedHealth Group solicited within the 12 months before Executive’s employment
termination and with whom UnitedHealth Group had contact for the purposes of
soliciting the person or entity to become a provider or customer of UnitedHealth
Group, or supervised employees who had those contacts.

ii.
Employee Solicitation: Executive will not hire, employ, recruit or solicit any
UnitedHealth Group employee or consultant.






-7-

--------------------------------------------------------------------------------




iii.
Interference: Executive will not induce or influence any UnitedHealth Group
employee, consultant, or provider to terminate his, her or its employment or
other relationship with UnitedHealth Group.

iv.
Competitive Activities: Executive will not engage in or participate in any
activity that competes, directly or indirectly, with any UnitedHealth Group
product or service that Executive engaged in, participated in, or had
Confidential Information about during Executive’s employment; provided, however,
that this Section 5.D.iv. will not prevent Executive from being employed by, or
working as a consultant to, or serving on the board of, or being an owner or an
investor in, a private equity firm.

v.
Assisting Others. Executive will not assist anyone in any of the activities
listed above.

Because UnitedHealth Group’s business competes on a nationwide basis,
Executive’s obligations under this Section 5.D shall apply on a nationwide basis
anywhere in the United States. To the extent Executive and UnitedHealth Group
agree at any time to enter into separate agreements containing restrictive
covenants with different or inconsistent terms than those contained herein,
Executive and UnitedHealth Group acknowledge and agree that such different or
inconsistent terms shall not in any way affect or have relevance to the
Restrictive Covenants contained in this Section 5.D. Executive agrees that the
Restrictive Covenants in this Section 5.D are reasonable and necessary to
protect the legitimate interests of the Company.


E.
Cooperation and Indemnification. Executive agrees that Executive will cooperate
(i) with UnitedHealth Group in the defense of any legal claim involving any
matter that arose during Executive’s employment with UnitedHealth Group, and
(ii) with all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding concerning UnitedHealth Group.
UnitedHealth Group will reimburse Executive for any reasonable travel and
out-of-pocket expenses incurred by Executive in providing such cooperation.
UnitedHealth Group will indemnify Executive, in accordance with the Minnesota
Business Corporation Act, for all claims and other covered matters arising in
connection with Executive’s employment.

F.
Injunctive Relief. Executive agrees that (a) legal remedies (money damages) for
any breach of Section 5 will be inadequate, (b) UnitedHealth Group will suffer
immediate and irreparable harm from any such breach, and (c) UnitedHealth Group
will be entitled to injunctive relief from a court in addition to any legal
remedies UnitedHealth Group may seek in arbitration. If an arbitrator or court
determines that Executive has breached any provision of Section 5, Executive
agrees to pay to UnitedHealth Group its reasonable costs and attorney’s fees
incurred in enforcing that provision.






-8-

--------------------------------------------------------------------------------




G.
Survival. This Section 5 will survive this Agreement’s termination.

6.
Miscellaneous.

A.
Tax Withholding. All compensation payable under this Agreement will be subject
to applicable tax withholding and other required or authorized deductions.

B.
Assignment. Executive may not assign this Agreement. UnitedHealth Group may
assign this Agreement. Any successor to UnitedHealth Group will be deemed to be
UnitedHealth Group under this Agreement.

C.
Entire Agreement, Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter and may only be amended in a writing
signed by the parties. This Agreement supersedes any and all prior oral or
written employment agreements (including letters and memoranda) between
Executive and UnitedHealth Group or its predecessors. Except as provided in the
following paragraph, this Agreement does not supersede any equity award plan or
certificate, employee benefit plan, or compensation plan.

Notwithstanding the terms of any other agreement heretofore or hereafter entered
into between the parties that reference retirement, Executive and UnitedHealth
Group acknowledge and agree that for purposes of calculating years of service
for retirement eligibility, Executive will receive two years of service credit
for each year he remains employed with UnitedHealth Group after attainment of
age 59. In addition, prior to the date upon which Executive becomes eligible for
retirement, if Executive’s employment is terminated by the Company without Cause
of if Executive terminates employment for Good Reason, Executive will be deemed
to have met the applicable age and service requirements and will be retirement
eligible. The Company agrees that this revised retirement definition will be
reflected in and become part of Executive’s outstanding and future issued equity
award certificates.
D.
Choice of Law. Minnesota law governs this Agreement.

E.
Waivers. No party’s failure to exercise, or delay in exercising, any right or
remedy under this Agreement will be a waiver of such right or remedy, nor will
any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.

F.
Narrowed Enforcement and Severability. If a court or arbitrator decides that any
provision of this Agreement is invalid or overbroad, the parties agree that the
court or arbitrator should narrow such provision so that it is enforceable or,
if narrowing is not possible or permissible, such provision should be considered
severed and the other provisions of this Agreement should be unaffected.
















-9-

--------------------------------------------------------------------------------




G.
Dispute Resolution and Remedies. Except for injunctive relief under Section 5.F,
any dispute between the parties relating to this Agreement or to Executive’s
employment will be resolved by binding arbitration under UnitedHealth Group’s
Employment Arbitration Policy, as it may be amended from time to time. The
arbitrator(s) may not vary this Agreement’s terms and must apply applicable law.

H.
Section 409A. To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Section 409A. This
Agreement shall be construed in a manner to give effect to such intention. In no
event whatsoever shall UnitedHealth Group or any of its affiliates be liable for
any tax, interest or penalties that may be imposed on Executive under Section
409A. Neither UnitedHealth Group nor any of its affiliates have any obligation
to indemnify or otherwise hold Executive harmless from any or all such taxes,
interest or penalties, or liability for any damages related thereto.



United HealthCare Services, Inc.
 
 
Executive
 
 
 
 
 
 
By
/s/ Marianne D. Short
 
 
/s/ Larry Renfro    
Its
Executive Vice President and Chief Legal Officer
 
 
 
 
 
 
 
 
 
 
Date
May 6, 2015
 
 
Date
May 6, 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















-10-